Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The written disclosure does not discuss operations of a “recurrent” sampling period(s) as set forth in claim 19. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 4, 18 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Miyauchi et al. (US 2007/0014396 A1).
Re claim 1:  Miyauchi et al. teaches an integrated circuit (figure 2) comprising a digital mixing core, the digital mixing core
comprising:
a plurality of signal sources (data input busses), providing a plurality of signal source ports (source locations);
a plurality of signal destinations (data output busses), providing a plurality of signal destination ports (destination locations);
a multiply-accumulator (MAC) (satisfied as broadly as defined by (52));
a plurality of source data buffers (53d, 53e, 53f), each source data buffer being connected to a respective signal source port;
a plurality of destination data buffers (56b, 56c, 56d), each destination data buffer being connected to a respective signal destination port; and
a source selector (53a-53c, 53g) for selecting a first source data buffer of the plurality of source data buffers for supplying input data to the MAC; and
a destination selector (56a, 56e) for selecting a destination data buffer of the plurality of destination data buffers for receiving output data from the MAC,
wherein the MAC comprises:
a processing path (path including output of (52a)) for receiving the input data from the selected first source data buffer and outputting processed output data to the selected destination data buffer; and
a bypass path (52d) for bypassing the processing path such that the input data is output to the selected destination data buffer without any processing by the MAC.
Re claim 4: the multiplexer as set forth is satisfied by element (52c) used to select which path to use.
Re claim 18: the electronic device is satisfied by the discussed TV receiving device in which the invention of Miyauchi et al. is directed.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 7-9, 11-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Miyauchi et al. in view of Oxman et al. (US 2009/0055005 A1).
Re claims 7 and 11:  The teaching of Miyauchi et al. is discussed above and incorporated herein.  Miyauchi et al. does not teach the use of additional processing blocks for the source signals (claim 7) or the additional processing blocks signal destinations (claim 11).  Oxman et al. teaches in a similar environment of signal processing to use additional source processing blocks (101, 102) and signal destination blocks (110, 111) to provide a capability of both analog and digital processing to be performed.  It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate such processing blocks into the arrangement of Miyauchi et al. to predictably allow for signals of both analog and digital forms to be processed.  Therefor the claimed subject matter would have been obvious at the time of the invention.  
Re claims 8 and 12:  note that 101 in Oxman et al. includes the use of an analog to digital converter in element (101) satisfying the alternative condition as set forth in claim 8 and the use of at least a digital to analog converter in element (110) satisfying the alternative condition as set forth in 12; each would have been obviously incorporated into the arrangement of Miyauchi et al. to predictably allow for signals of both analog and digital forms to be processed.  Therefor the claimed subject matter would have been obvious at the time of the invention.  
Re claim 9: note paragraph [0051] of Oxman et al. teaching (101) as being programmed which would have been obviously incorporated into the arrangement of Miyauchi et al. to predictably allow for signals of both analog and digital forms to be processed as noted above.  Therefor the claimed subject matter would have been obvious at the time of the invention.  
Re claim 13: note paragraph [0150] of Oxman et al. teaching (110) as being programmed which would have been obviously incorporated into the arrangement of Miyauchi et al. to predictably allow for signals of both analog and digital forms to be processed as noted above.  Therefor the claimed subject matter would have been obvious at the time of the invention.  
Allowable Subject Matter
10. 	Claims 17 and 20 are allowed.
11. 	Claims 2-3, 5-6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
12. 	The following is a statement of reasons for the indication of allowable subject matter:  The claimed integrated circuit that includes in combination the features of claim 1 that additionally includes a MAC processing path that comprises a multiplier used for a multiplication coefficient along with an adder as set forth in claim 2 is neither taught by nor an obvious variation of the art of record.  The limitations of claim 3 depends upon those features of claim 2/1. The claimed integrated circuit that includes in combination the features of claim 1 that additionally includes a data sample clock rate for each destination port wherein the first path is for data at a first data sample rate and the second signal path is for data at a second sample rate as set forth in claim 5 is neither taught by nor an obvious variation of the art of record.  The limitations of claim 6 depend upon those features set forth in claim 5/1. The claimed integrated circuit that includes in combination the features of claim 1 that additionally incudes first and second sets of sampling periods as provided with the sampling periods determined independently based on sample rates of the of the first and second signal destination ports and wherein the sample periods of the first and second sets overlap in time as set forth in claim 16 is neither taught by nor an obvious variation of the art of record. 
Response to Arguments
13. 	Applicant's arguments filed 7/11/22 have been fully considered but they are not persuasive. Applicant argues that Miyauchi et al. does not teach a multiply-accumulate operation.  Examiner acknowledges this argument; however, the claim does not provide any operations that are not taught by Miyauchi et al.  It is noted that if claim 1 incorporated specific operation such as that included in claim 2, then this arrangement would be allowable over Miyauchi et al. as applied.  Currently as set forth the use of a processing path and a bypass path as set forth is taught by Miyauchi et al. for reasons provided in the rejection.
Conclusion
14. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 15. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SNIEZEK whose telephone number is (571)272-7563. The examiner can normally be reached Monday-Friday 7:00 AM-3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




							/ANDREW L SNIEZEK/                                                                                    Primary Examiner, Art Unit 2688                                                                                                                    
/A.L.S/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        8/10/22